Citation Nr: 0503543	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945, from July 1948 to July 1954, and from August 
1954 to August 1967.  




This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for a heart condition.  

In March 2001, the Board reopened the claim and remanded the 
case to obtain an addendum medical opinion from the veteran's 
private physician, which was accomplished in October 2001, 
and a VA examination, which was accomplished in July 2002.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The evidence does not include a medical opinion that 
relates a current heart disability to an in-service event.  

2.  Atrial fibrillation was first clearly documented in 1979, 
over 10 years after service; left ventricular hypertrophy was 
first documented in an electrocardiogram in 1999 but may have 
been present in 1983, over 15 years after service; and mild 
aortic insufficiency was first noted in an echocardiogram in 
1999, over 30 years after service.  


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination in July 2002 and a VA 
medical opinion in April 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's August 1999 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's October 2001 letter and the December 2002 and March 
2003 supplemental statements of the case informed the veteran 
of applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The RO's October 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years and three months since October 2001, the veteran 
has presented additional medical records and lay statements 
that will be considered in this appeal.  It is obvious that 
the veteran understood that evidence presented more than 60 
days after the October 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a heart disability

A March 1947 dental service medical record indicates that the 
veteran received "medical treatment for a heart condition, 
388th Bombardment Group, 8th AAF, England, April 1945."  In 
May 1952, the veteran's heart was normal, but he had been in 
a private hospital in November 1949 for cardiac arrhythmia.  
He had a cardiac workup and was discharged back to flying 
status, and the incident was not considered significant.  In 
July 1951, the veteran's heart was normal.  He reported 
having hemoptysis of a few flicks during flu in 1950 with no 
recurrence and no complications and no sequelae.  The 
veteran's heart was normal at periodic examinations in May 
1952, July 1954, and August 1954, when he reported having no 
palpitations for several years.  The veteran's heart was 
normal at June 1958, July 1958, August 1958, May 1961, 
December 1961, and October 1962 periodic examinations.  In 
June 1963, the veteran reported having palpitations since 
1950 that lasted from 1 to 15 minutes and that had been more 
frequent recently.  His heart size was normal with regular 
rhythm and no murmurs heard after exercise.  The veteran had 
been a heavy cigarette smoker of 1-1/2 packs per morning for 
the past 20 years.  The June 1963 diagnosis was mild cardiac 
arrhythmias of unknown etiology.  A June 1964 
electrocardiogram had normal sinus rhythm, and a March 1965 
electrocardiogram was within normal limits.  The veteran's 
heart was normal at June 1965 and May 1966 periodic 
examinations.  In September 1966, the veteran reported a 
syncopal episode.  He had a divorce matter coming up in court 
and admitted to being quite upset and anxious.  The examiner 
found no organic disease of the heart and attributed the 
veteran's heart complaints and hyperventilation to an acute 
anxiety reaction.  An October 1966 electrocardiograph was 
within normal limits.  In December 1966, during an altitude 
chamber flight with rapid decompression, the entire flight 
was uneventful with no cardiorespiratory signs, symptoms, or 
complaints.  At an April 1967 retirement examination, the 
veteran's heart was normal, and his history of shortness of 
breath, dizziness, and heart palpitations were attributed to 
the anxiety disorder.  The veteran contends that a heart 
disability resulted from an in-service event.  

For the veteran to establish service connection for a heart 
disability, the evidence must demonstrate that a heart 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection, the veteran must present evidence of a current 
heart disability, show in-service manifestation of a heart 
disability, and provide a medical opinion relating a current 
heart disability to the in-service manifestation of 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
To establish presumptive service connection for a 
cardiovascular disease, as a chronic disease, the veteran 
must present evidence of a current cardiovascular disease and 
show that the current cardiovascular disease manifested to a 
compensable degree within the first year after service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has a current heart disability.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The July 
2002 VA diagnoses included atrial fibrillation.  The April 
2004 VA examiner also noted that the veteran had current 
atrial fibrillation, left ventricular hypertrophy, and mild 
aortic insufficiency.  

Direct service connection is not in order because the 
evidence includes no medical opinion that a current heart 
disability resulted from an in-service event.  To establish 
service connection, the veteran must provide a nexus opinion 
by a medical professional that a current heart disability 
resulted from an in-service event.  Hickson, 12 Vet. App. at 
253.  

Recanting an earlier July 1999 opinion, an October 2001 
private examiner opined that there was no relationship 
between the veteran's dysrhythmias and his military service.  
Similarly, a July 2002 VA examiner opined that the veteran's 
cardiac dysrhythmias should not be service-connected.  The 
April 2004 VA examiner further clarified that the only 
current diagnosis that could possibly have caused symptoms 
during the veteran's active service was atrial fibrillation 
because it was possible for paroxysms to briefly occur 
causing transient symptoms.  Unless the rhythm was recorded 
during one of these episodes, the arrhythmia would be missed.  
While the arrhythmia was elusive, it usually did not require 
30 years to its discovery, and it would have been quite 
unusual for it to cause syncope in a young individual.  For 
these reasons, the April 2004 VA examiner opined that it was 
unlikely that the veteran's symptoms were due to atrial 
fibrillation.  The Board further notes that, although the 
veteran received medical treatment for a "heart condition" 
in April 1945 and was in a private hospital for cardiac 
arrhythmia in November 1949, the April 1967 retirement 
examiner attributed the veteran's history of shortness of 
breath, dizziness, and heart palpitations to anxiety 
disorder.  In the absence of a medical opinion relating a 
current heart disability to an in-service-event, direct 
service connection for a heart disability is not in order.  

In addition, presumptive service connection is not warranted 
because the evidence shows that no cardiovascular disability 
manifested within the first year after service.  The veteran 
has failed to show continuity of heart symptomatology since 
service, which is required where a diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  The April 2004 VA examiner correctly 
noted that atrial fibrillation was first clearly documented 
in 1979, over 10 years after service; left ventricular 
hypertrophy was first documented in an electrocardiogram in 
1999 but may have been present in 1983, over 15 years after 
service; and mild aortic insufficiency was first noted in an 
echocardiogram in 1999, over 30 years after service.  In 
summary, presumptive service connection is not warranted.  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for a heart disability is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


